In an action to recover damages, inter alia, for fraud, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (I. Aronin, J.), dated June 10, 1996, as denied his motion for, in effect, reargument of his prior application to vacate a judgment of the same court, entered April 9, 1990, upon his default in appearing at trial (see, Falci v Battista, 224 AD2d 654).
Ordered that the appeal is dismissed, with costs.
The record discloses that the defendant’s motion, brought by order to show cause dated April 25, 1996, and denominated as one to vacate a judgment entered upon his default in appearing at trial, is in substance a motion for reargument of his prior application to vacate the judgment. As the denial of a motion for reargument is not appealable (see, Vazem Corp. T/A Paradise Caterers v Sea & Sky Garden, 183 AD2d 710; Matter of Dowling v Bowen, 53 AD2d 862), the appeal must be dismissed (see, Fahey v County of Nassau, 111 AD2d 214). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.